EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Jeffrey Gunn (Reg. 56,957) on 3/11/2012.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1.   (Currently Amended) A pillow, comprising: 
an outer fabric pillow shell case defining an inner pillow filling cavity for receiving filling material, and
an internal member inside the inner pillow filling cavity and attached to opposed ends of the outer fabric pillow shell case, the internal member being configured to limit lateral expansion of the outer fabric pillow shell case when the pillow is compressed in use; 
wherein the internal member comprises an internal divider operative to divide the inner pillow filling cavity into two internal filling cavities, the two internal filling cavities comprising a top cavity and a bottom cavity; 

; and
wherein the open framework is formed by a pair of X-shaped members.

Claim 20.  (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claim 1.
Regarding independent claim 1, the closest prior art of record, U.S. Patent 5,778,470, U.S. Patent 774,996 to Starkwather, U.S. Patent 2,944,266 to Wertheimer, and U.S. Patent 7,213,280 to Lavin generally teach pillows with an outer pillow case and internal cavity that include an internal divider to separate the pillow into two separate (upper/lower) compartments.  However, the prior art of record fails to teach or fairly suggest the amended claim language of having the divider be comprised of a framework “formed by a pair of X-shaped members” and where this framework also functions to limit lateral expansion of the pillow.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of independent claim 1 may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2021